Title: Notes on the Pennsylvania Constitution, [before 24 February? 1777]
From: Franklin, Benjamin
To: 


This fragment is the only extant manuscript in Franklin’s hand that deals with the second part of the Pennsylvania constitution, the frame of government. The notes might seem at first glance to be a byproduct of his involvement, such as it was, with drawing up the document; and our reason for thinking that they are not requires a more detailed consideration of that process than the outline in our note on the convention. The draft version of the frame of government was debated in the committee of the whole and presented to the convention on September 5, 1776. Franklin and two others were then appointed to revise the wording without changing the substance, and to have the revised draft printed for public discussion; it appeared on September 10. From the 16th to the 27th the convention resumed debate, altered many passages, renumbered some of the articles, and added a preamble. On the 28th the frame of government and the declaration of rights were formally adopted.
Franklin’s notes touch on only one aspect of the constitution, the provisions for rotation in several offices. The reference to Article XIX is to the new numbering and to provisions added after September 10, when the work of Franklin’s committee for stylistic revision was finished. The notes are not the sort that he would have been likely to make during the subsequent debate in the convention; they are purely factual, as if he were answering or preparing to answer questions on a specific point. The time when questions came at him was when he reached France, where the novel constitution aroused much curiosity. One of the first to evince interest was the duc de La Rochefoucauld, as witness the note from him below under Feb. 24, and it is a reasonable guess that at some time he asked about the provisions for rotation. If so this memorandum, like the Duke’s note, was written before the latter’s translation of the constitution appeared.
 
[Before Feb. 24, 1777?]
[Beginning lost] chosen an Assemblyman more than 4 Years in 7.
11. No one can sit as a Member of Congress more than 2 years successively, nor be re-elected till after 3 years of Interruption.
19 The supreme Council to be chosen 1 Member for each County annually, so as that one third be chosen yearly and the whole not changed but in three years.
Whoever has serv’d three years cannot be rechosen ’till after 4 years vacancy.
